DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 6, 8-10, 12-19, 23, and 27, drawn to an apparatus in the form of at least one visual stimulus and the accompanying structure.
Group II, claim(s) 20-22, drawn to a method of increasing feed/drink attempts made by juvenile animals.
Group III, claim(s) 24-26, and 28-32, drawn to an apparatus including the combination of a visual system, an auditory system, and a control system.


The species are as follows: 
Visual Stimulus Sub-Species
Species 1 – Figures 2 and 3A
Species 2 – Figure 4
Species 3 – Figure 7
Food Outlet Sub-Species
Species 4 – Figure 5
Species 5 – Figure 6
Applicant is required, in reply to this action, to elect a single species from EACH of the Visual Stimulus Sub-Species AND the Food Outlet Sub-Species to which the claims shall be restricted if no generic claim is finally held to be allowable. I.e., applicant should have two elected Species, ONE from EACH of the Visual Stimulus Sub-Species AND the Food Outlet Sub-Species. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “at least one visual stimulus member, the at least one visual stimulus including a neck member being attachable to a component of the system such that the neck member is movable with respect to the component, the neck member having an indicating portion configured to indicate a location of at least one feed/drink source, wherein, in operation, the indicating portion repeatedly alternates between a movement toward and a movement away from the location of the at least one feed/drink source”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of references such as either one of U.S. Patent Application Publication No. 2012/0090555 (Bertsch) and U.S. Patent Application Publication No. 2007/0295284 (Suring et al.).  Specifically, Bertsch teaches “at least one visual stimulus member (50), the at least one visual stimulus (50) including a neck member (22) being attachable to a component (52) of the system such that the neck member (22) is movable with respect to the component (52), the neck member (22) having an indicating portion (24) configured to/capable of indicating a location of at least one feed/drink source, wherein, in operation, the indicating portion repeatedly alternates between a movement toward and a movement away from the location of the at least one feed/drink source (the examiner notes that the indicating portion moving away and towards at least one feed/drink source is only the “intended use” of the invention and is not actually positively recited in claim 1)”; alternatively, Suring et al. teaches “at least one visual stimulus member (20), the at least one visual stimulus (20) including a neck member (24) being attachable to a component (46/48) of the system such that the neck member (24) is movable with respect to the component (46/48), the neck member (24) having an indicating portion (26) configured to/capable of indicating a location of at least one feed/drink source, wherein, in operation, the indicating portion repeatedly alternates between a movement toward and a movement away from the location of the at least one feed/drink source (the examiner notes that the indicating portion moving away and towards at least one feed/drink source is only the “intended use” of the invention and is not actually positively recited in claim 1)”.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of “a visual system configured to generate a visual stimulus”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 6,487,988 (Good et al.). Specifically, Good et al. teaches the use of a visual system (25) to generate a visual stimulus of agitating birds.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of “a visual system configured to generate a visual stimulus”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 6,487,988 (Good et al.).  Specifically, Good et al. teaches the use of a visual system (25) to generate a visual stimulus of agitating birds.

Species 4 and 5 of the Food-Outlet Sub-Species lack unity of invention because the groups do not share the same or corresponding technical feature in any of independent claims 1, 20 or 24.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642